FILED
                                                                     AUGUST 4, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 36561-1-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
RICO ODELL DAVIS,                             )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, J. — Rico Davis appeals from a conviction for possession of

methamphetamine, arguing that he was improperly subjected to a strip search. We affirm.

                                         FACTS

       After first lying about his identity, Davis was arrested on both a department of

corrections (DOC) warrant from a prior drug possession conviction and an arrest warrant

for burglary. At the jail, he was subjected to a strip search due to the DOC warrant.

Corrections officers observed and removed two plastic “baggies” from Davis’ buttocks.

They contained methamphetamine.

       Spokane police had come in contact with him after a series of 911 calls reported

strangers entering an apartment at 3:30 a.m.; one call reported that the men had been “let

inside.” The two female occupants, however, who did not speak much English and called
No. 36561-1-III
State v. Davis


upon family members for help, wanted the two men removed. One man1 was arrested on

an outstanding warrant. The other man, Davis, identified himself as “Karl Davis” and

reported that he had a non-extraditable warrant outstanding. When officers reported that

his description and the birthdate he had given did not match those of Karl Davis, Rico

Davis became agitated. An officer detained Davis because he did “not want to get in a

fight” with him. The officer then patted Davis down and noted a wallet. When asked if

his correct name could be found there, Davis admitted his true identity. The wallet was

seized and he was subsequently arrested on the noted warrants.

       Defense counsel filed a motion to suppress, arguing that Mr. Davis had been

wrongly detained at the apartment. After conducting a hearing, Judge Maryann Moreno

concluded that police were investigating the crime of trespass and properly detained Mr.

Davis after he provided a false name. The motion was denied.

       Counsel then moved to suppress the methamphetamine, arguing that Mr. Davis

had been illegally searched at the jail. A second hearing was held before Judge Julie

McKay. Judge McKay concluded that (1) the detention was proper due to the false

identification, (2) a body cavity search did not occur, and (3) a strip search was properly

conducted at the jail due to the DOC warrant for the earlier controlled substance

conviction. The motion was denied.



       1
           He turned out to be the son of the older apartment occupant.

                                              2
No. 36561-1-III
State v. Davis


       A bench trial on stipulated facts was conducted before the Judge John Cooney.

Judge Cooney convicted the defendant as charged and imposed a standard range

sentence. Mr. Davis then timely appealed to this court.

       A panel considered the case without hearing argument.

                                        ANALYSIS

       The appeal presents several issues related to the two suppression rulings, but we

condense the challenges into two. We first address the challenges to the apartment

detention. We then consider arguments related to the jail search.

       Apartment Detention

       Mr. Davis argues that the officer had no reason to detain him once they learned he

had been “let inside” and that there was no basis for patting him down. The first

argument is answered by the findings from the suppression hearings, while the second

contention is waived for failure to present it during the course of those two hearings.2




       2
         His pursuit of these arguments on appeal is curious since no evidence was
discovered during the trespass investigation. The discovery of a person’s identity is not a
basis for suppressing evidence uncovered following an arrest on an outstanding warrant.
State v. Rothenberger, 73 Wash. 2d 596, 440 P.2d 184 (1968). Washington excludes
evidence that is directly discovered as a result of police violation of art. I, § 7. Kennedy,
107 Wash. 2d at 9. Washington does not apply a “but for” test of causation that would
require the suppression of any and all evidence discovered subsequent to an illegality.
E.g., State v. Mayfield, 192 Wash. 2d 871, 874, 434 P.3d 58 (2019); State v. Mierz, 127
Wash. 2d 460, 474-475, 901 P.2d 286 (1995); State v. Bonds, 98 Wash. 2d 1, 10-14, 653 P.2d
1024 (1982); State v. Vangen, 72 Wash. 2d 548, 554-555, 433 P.2d 691 (1967).

                                              3
No. 36561-1-III
State v. Davis


       This court typically reviews findings entered following a CrR 3.6 hearing for

substantial evidence. State v. Hill, 123 Wash. 2d 641, 644, 870 P.2d 313 (1994). We

review de novo the conclusions derived from the factual findings. State v. Armenta, 134
Wash. 2d 1, 9, 948 P.2d 1280 (1997).3

       Mr. Davis argues that the police had no basis for continuing an investigation or in

discovering his identity once he succeeded in entering the apartment. The record does

not support that argument.4 Washington applies the articulable suspicion standard of

Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), to investigative stops

implicating the protections of article I, section 7 of our state constitution. State v.

Kennedy, 107 Wash. 2d 1, 4-6, 726 P.2d 445 (1986). When an officer can articulate the

basis for believing possible criminal activity is afoot, a brief detention to investigate is

permissible. Terry, 392 U.S. at 21. The test is whether the facts known to the officer

show “a substantial possibility that criminal conduct has occurred or is about to occur.”

Kennedy, 107 Wash. 2d at 6. “When the activity is consistent with criminal activity,

although also consistent with noncriminal activity, it may justify a brief detention.” Id.

       These standards were satisfied here. The officers knew that there was “a

substantial possibility that criminal conduct has occurred.” Id. Three calls reported that


       3
          Davis also assigns error to related findings of fact, but makes no significant
effort to explain whether or not sufficient evidence supports them.
        4
          No finding of fact from either CrR 3.6 hearing indicates how the men entered the
apartment, let alone suggests that they were permitted or authorized to be there.

                                               4
No. 36561-1-III
State v. Davis


strange men were trying to enter an apartment in the middle of the night. The apartment’s

occupants let the police in and pointed out the unwanted presence of Mr. Davis. That

evidence supported the trial court’s finding that the “officers were investigating whether

Mr. Davis had committed the crime of trespass.” Clerk’s Papers (CP) at 24. It was

reasonable for officers to determine the identity of the strange man in the apartment,

particularly after he gave them a false name.5 The trial court correctly denied the motion

to suppress.

       Mr. Davis also argues that he was unlawfully patted down. He waived that

argument. The failure to raise an issue in the trial court normally precludes a party from

raising the issue on appeal. RAP 2.5(a); State v. Scott, 110 Wash. 2d 682, 685, 757 P.2d
492 (1988). One exception to that rule is that a claim of manifest constitutional error can

be asserted for the first time on appeal, if the record is adequate to address the issue.

State v. McFarland, 127 Wash. 2d 322, 333, 899 P.2d 1251 (1995).

       Mr. Davis argues that the record is that the record is sufficient to consider this

issue, but it is not. No one asked the officers why a pat down was necessary and the



       5
        The officers also had probable cause to arrest Davis for obstructing a public
servant. RCW 9A.76.020. This stands as an independent reason to affirm the suppression
ruling. Even if there had been an illegal detention, the false statement provided a basis
independent of the initial detention to identify and arrest Davis. A crime committed
subsequent to allegedly illegal police actions is not the fruit of the illegality. State v.
Valentine, 132 Wash. 2d 1, 935 P.2d 1294 (1997); State v. Mierz, 127 Wash. 2d 460, 901 P.2d
286 (1995).

                                              5
No. 36561-1-III
State v. Davis


court made no findings related to that topic. There was evidence that Mr. Davis was

“agitated” and that the officers feared having to fight with him. A properly noted hearing

would have provided the answers to these questions. The wallet also appears to have

been seized contemporaneously with the arrest on the outstanding warrants. Again, if a

hearing had been held, the court could have made findings to identify whether there was

any evidence seized, let alone seized illegally.

       In addition to the inadequacy of the record, a second reason exists to decline

review of this argument. Mr. Davis twice brought CrR 3.6 motions to suppress evidence

without raising the current version of this claim. The decision not to present a third

theory of suppression likely was the result of conscious acknowledgement that the facts

of the encounter would not justify it. The issue is waived. State v. Mierz, 127 Wash. 2d
460, 468, 901 P.2d 286 (1995).

       For all of the reasons noted above, the challenges to the suppression rulings are

without merit.

       Jail Search

       Mr. Davis challenges the strip search, claiming that it was performed improperly

and without authorization, and that the statute is unconstitutional. Although these

arguments do address evidence that was used at trial, they, too, are without merit.

       Strip searches and body cavities searches are governed by RCW 10.79.060-170.

The primary distinction is whether a body cavity (stomach, rectum, or vagina) is

                                              6
No. 36561-1-III
State v. Davis


involved. RCW 10.79.070(3). Body cavity searches involve touching or probing a body

cavity. RCW 10.79.070(2). A body cavity search can only be conducted pursuant to a

search warrant. RCW 10.79.080(1). Cavity searches must be conducted by trained

health care professionals. RCW 10.79.100(2). A strip search involves the removal or

rearrangement of clothing and the display of the genitals, buttocks, anus, female breasts,

or undergarments. RCW 10.79.070(1).

       Strip searches can only occur when reasonable suspicion exists or when a person

has been arrested for specified categories of offenses. RCW 10.79.130. Among those

who may be searched is anyone who has been arrested for “an offense involving escape,

burglary, or the use of a deadly weapon; or an offense involving possession of a drug or

controlled substance.” RCW 10.79.130(2)(b), (c). Strip searches shall be conducted in

private locations. RCW 10.79.100(3).

       Mr. Davis first argues that the search was an improper body cavity search and was

not conducted privately. The court’s factual findings, all supported by the testimony of a

corrections officer, are contrary to those assertions. The search was conducted in a

bathroom that was not visible to the public or the general booking area. The door to the

room remained open for security purposes. CP at 38. These findings establish that the

search was conducted in private in accordance with the requirements of the statute.

       The baggies of methamphetamine were observed when Mr. Davis spread his

buttocks. The court expressly found, consistent with the testimony of the corrections

                                             7
No. 36561-1-III
State v. Davis


officer, that the baggies were removed without probing the rectum. CP at 38. On the

basis of these findings, the trial court determined that this constituted a strip search, not a

body cavity search. CP at 38.

       The ruling was correct. Removing an item protruding from the anus during a strip

search is not a body cavity search, even if the protruding item is touching a body cavity.

State v. Jones, 76 Wash. App. 592, 598, 887 P.2d 461 (1995). An officer does not touch or

probe the rectum when retrieving an item that touches the rectum. Id.

       The trial court properly determined that Mr. Davis was not the subject of a body

cavity search.

       He next argues that the search was conducted without statutory authorization. We

disagree. A strip search is authorized following an arrest for certain named offenses,

including “burglary” or “an offense involving possession of a drug or controlled

substance.” RCW 10.79.130(2)(b), (c). Mr. Davis was arrested due to both the burglary

warrant and the DOC warrant from a drug case in which he was on community

supervision. CP at 38. Because the statute treats these warrants differently, we, too, will

discuss each separately.

       The trial court discounted the burglary warrant as a basis for the search, stating

that the facts underlying the warrant were not in the record. The court erred in doing so.

Nothing in the statute suggests factual inquiry into the nature of the offense is required.

Instead, the statute lists categories of offenses for which a strip search is authorized. The

                                               8
No. 36561-1-III
State v. Davis


statute authorizes a strip search when a burglary suspect is booked into the jail. The

search of Mr. Davis was authorized by the statute.

       Anticipating this result, Mr. Davis argues that the categorical approach taken by

the legislature in RCW 10.79.130(2), which dictates that reasonable suspicion for a strip

search exists when a person is arrested for specific offenses, is unconstitutional. He

contends that the individualized suspicion must always be present to satisfy art. I, § 7 of

the Washington Constitution.

       No published opinion from this court appears to have addressed this argument.

Jones is the only case that has even addressed a search expressly authorized under

subsection 130(2). 76 Wash. App. at 599. In all other instances, our court has addressed

searches authorized under subsection 130(1) or has not specified the subsection. See,

e.g., State v. Barron, 170 Wash. App. 742, 752-754, 285 P.3d 231 (2012) (arrest for

assault); State v. Harris, 66 Wash. App. 636, 643, 833 P.2d 402 (1992) (arrest on

unspecified warrants).

       Both parties properly recognize State v. Audley, 77 Wash. App. 897, 902, 894 P.2d
1359 (1995), as the most authoritative discussion of the strip search statute. There, the

defendant was observed delivering cocaine he had been storing down the front of his

pants. Id. at 900. Division One of this court upheld the constitutionality of the statute

under art. I, § 7 and the Fourteenth Amendment, deciding that the state and federal

constitutions provided the same protections in this context. 77 Wash. App. at 903-905.

                                             9
No. 36561-1-III
State v. Davis


Consistent with federal authority, Audley concluded that individualized suspicion was

necessary to perform a strip search at a jail. Id. The court recognized that 130(2) deemed

reasonable suspicion “automatically present” in the circumstances listed. Id. at 906.

       Recognizing that federal courts have since retreated from this standard, Davis

argues that this court should continue with the individualized suspicion standard and use

it to declare 130(2) unconstitutional.6 Audley expressly recognized that the categories of

130(2) themselves provided individualized suspicion. 77 Wash. App. at 902, 908. It would

be a significant rewriting of Audley to now rule that it was internally inconsistent. He has

presented no compelling reason for doing so.7

       Although Audley answers one of the challenges presented here, it does not address

the validity of the search based on the DOC warrant relied upon by the trial court. RCW

10.79.120 expressly states that the protections of the strip search statute do not extend to

individuals incarcerated “by order of a court” or those “held for post-conviction


       6
          Federal courts now permit strip searches of those destined for the general jail or
prison population without requiring individualized suspicion. Florence v. Board of
Chosen Freeholders of County of Burlington, 566 U.S. 318, 339-340, 132 S. Ct. 1510,
182 L. Ed. 2d 566 (2012); Bull v. City and County of San Francisco, 595 F.3d 964 (9th
Cir. 2010).
        7
          Before abandoning precedent, a court must find that an established rule is both
incorrect and harmful. In re Rights to Waters of Stranger Creek, 77 Wash. 2d 649, 466 P.2d
508 (1970). Mr. Davis has not made that effort here. The statute protects both individual
rights and the rights of those working and residing in correctional facilities. Audley, 77
Wash. App. at 908-909. There has been no showing that Audley wrongly construed either
the statute or the demands of art. I, § 7, or that its rule is harmful. We have no basis for
abandoning it.

                                             10
No. 36561-1-III
State v. Davis


incarceration.” The DOC warrant involved a post-conviction matter, taking that arrest

outside of the directives of RCW 10.79.130.8

       Mr. Davis also argues that no one can be strip searched without an arrest warrant,

a contention that goes to the heart of the DOC warrant issue. However, his analysis fails

because it focuses on the wrong population. A person detained post-conviction is not

situated the same as every other citizen, nor even situated the same as an arrestee. Davis

primarily relies upon Audley, a case dealing with arrestees. It stands for the proposition

that RCW 10.79.130’s reasonable suspicion standard for strip searches of arrestees

satisfies art. I, § 7. It does not stand for the proposition that incarcerated prisoners can

only be strip searched when reasonable suspicion exists.

       A complete Gunwall9 analysis no longer is needed when determining whether art.

I, § 7 provides greater protection than the Fourth Amendment. State v. Mayfield, 192
Wash. 2d 871, 879, 434 P.3d 58 (2019). Instead, the parties (and reviewing court) may

simply consider the merits of the argument for extra protection. Id. In that regard,

Audley does not aid Mr. Davis. Not only does it not address his situation, it also holds

that the state and federal constitutions set forth the same protections for strip searches.

Now that the United States Supreme Court has confirmed that individualized suspicion is


       8
         Audley succinctly summarized the matter: RCW 10.79.130, et seq., applies only
to arrestees and does not apply to those committed to jail (presumably to serve sentences)
by the court. Audley, 77 Wash. App. at 901 n.1.
       9
         State v. Gunwall, 106 Wash. 2d 54, 720 P.2d 808 (1986).

                                              11
No. 36561-1-III
State v. Davis


not needed to search prisoners, the Audley standard undercuts Mr. Davis’s argument.

Florence v. Board of Chosen Freeholders of the County of Burlington, 566 U.S. 318,

339-340, 132 S. Ct. 1510, 182 L. Ed. 2d 566 (2012).

       More critically, the pre-Gunwall case law does not support his argument.

Significant here is State v. Hartzog, 96 Wash. 2d 383, 635 P.2d 694 (1981). There the court

upheld a Walla Walla Superior Court policy of having all penitentiary prisoners subjected

to strip and body cavity searches before appearing in superior court for any proceedings.
Id. at 391-397. This is a significant indication that Washington, historically, has not

provided extra protection to prisoners in this arena. Similarly, commentators also

recognize that Washington prisoner searches are governed by statute and regulation.

Charles W. Johnson & Debra L. Stephens, Survey of Washington Search and Seizure

Law: 2019 Update, 42 Seattle U. L. Rev. 1277, 1447 (2019).

       The need of correctional institutions to protect against the introduction of

contraband is significant. This case provides a clear example. If Mr. Davis had not been

carefully searched, two packages of methamphetamine would have made it into the jail.

In the absence of any indication that Washington grants prisoners greater protection

against strip searches than the federal constitution, we decline to do so here.




                                             12
No. 36561-1-III
State v. Davis


      The conviction is affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            _________________________________
                                                    Korsmo, A.C.J.

WE CONCUR:



_________________________________
      Lawrence-Berrey, J.


_________________________________
      Melnick, J.




                                           13